Motion to vacate order dated April 28, 1960, dismissing appeal, and to extend time to perfect appeal. Motion granted and time extended to the October Term, commencing October 3, 1960, for which term the appeal is ordered to be placed on the calendar, upon condition that, within 20 days after the entry of the order hereon, appellants shall file an undertaking for $3,700, with corporate surety, to pay the judgment appealed *689from, together with interest thereon and costs of the appeal, in the event that the judgment be affirmed or the appeal therefrom be dismissed. The record and appellants’ brief must be served and filed on or before September 1, 1960. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.